Citation Nr: 1013073	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to July 28, 2006, 
for the assignment of a 70 percent rating for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 28, 2006, 
for the assignment of a total disability evaluation based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a 
September 2006 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted an increased rating, from 50 
percent to 70 percent for PTSD, effective August 29, 2006, 
and from a May 2007 rating decision that granted TDIU and 
assigned the same effective date of August 29, 2006.  A June 
2009 rating decision granted an earlier effective date, to 
July 28, 2006, for the 70 percent rating for PTSD and for 
TDIU.  In January 2010 a Travel Board hearing was held 
before the undersigned; a transcript of that hearing is 
associated with the claims file.  

As an initial matter, at the Travel Board hearing the 
Veteran's representative noted that there had been problems 
with the RO mailing certain notifications to the 
representative during the course of the appeal.  The record 
reflects that the March 2004 rating decision (which granted 
service connection for PTSD and assigned a 30 percent 
rating) and the May 2005 rating decision (which granted a 
higher rating, to 50 percent, effective the date of the 
Veteran's original claim), as well as the May 2005 statement 
of the case (which addressed entitlement to an initial 
rating above 50 percent) were sent to the wrong 
representative.  All subsequent documents were sent to the 
proper representative.  The Veteran has not made specific 
arguments with respect to harm caused by any procedural due 
process concerns.  Regardless, these procedural missteps did 
not harm the Veteran's claim.  This is so because the 
Veteran initiated his appeal (thereby protecting his 
procedural rights) with respect to the initial (March 2004) 
rating for PTSD in a May 2004 notice of disagreement.  As 
the subsequent May 2005 rating decision granted the 
increased rating back to the date of claim, the Veteran was 
not harmed.  

Further, the issue of entitlement to a higher rating was 
readjudicated in an October 2006 supplemental statement of 
the case (SSOC) which was sent to the proper representative.  
However, the Veteran did not perfect an appeal with respect 
to the issue of a higher evaluation for PTSD.  Following the 
issuance of the October 2006 SSOC, he explicitly stated in 
his VA Form (substantive appeal) that he was "only appealing 
these issues:  effective date for 70% P.T.S.D. . . . ."  As 
the Veteran did not perfect an appeal in the matter of an 
increased initial rating by filing a substantive appeal as 
to such matter, that appeal lapsed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

TDIU was initially granted based upon an August 2006 VA 
examination report which noted that the "severity and 
intensity of his current psychiatric symptoms . . . would 
prevent [him] from staying on job task, focusing upon the 
necessary job-related procedures and overall the inability 
to produce high quality work due to irritability, insomnia 
and difficulty with concentration."  The examination report 
noted that his Global Assessment of Functioning (GAF) was 
42, his last full-time employment was 1970 and his last 
part-time employment was 2003.  

The July 2006 statement which serves as the basis for the 
current effective date of the 70 percent rating and for TDIU 
was prepared by a VA psychologist, Dr. D. J. Inman, who had 
been treating the Veteran since he first sought treatment in 
2003.  Dr. Inman stated that "[b]ecause of his poor stress 
tolerance and pronounced irritability, I view [the Veteran] 
as unemployable in any and all occupations now and for the 
foreseeable future.  He is in my opinion, unable to handle 
the stress of the workplace."

The Veteran argues that the effective date for the 70 
percent rating for PTSD and his TDIU should be December 15, 
2003, the date he filed his initial claim for benefits.  He 
also testified that he believes the February 2004 VA 
examination was inadequate because the physician "got the 
work history wrong."  The February 2004 VA examination noted 
that the Veteran was "working intermittently as a mechanic 
for his brother."  His GAF at the time of the February 2004 
VA examination was 49, only 7 points higher than his GAF 
score of 42 at the time of the 2006 VA examination upon 
which his TDIU and 70 percent rating were initially based.

The March 2004 rating decision, which rated the Veteran at 
30 percent (now 50 percent for that period) interpreted the 
February 2004 examination report and other evidence and 
concluded that the Veteran was "currently working full time 
at [his] brother's auto body shop."  The Veteran stated in 
his May 2004 notice of disagreement that he was not working 
full-time, but instead he "help[s] out with occasional clean 
up after the shop closes or I run for parts and he gives me 
spending money.  Lately my brother has said many people that 
sell him parts do not want me to pick up the parts because 
of problems I had in the past with them.  My brother says to 
get help with my problems or don't come around any more."  
The Veteran has provided Social Security Administration 
(SSA) statements which reflect taxed Social Security 
earnings of $0 in 2003.  

VA regulations provide that marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  "Marginal employment," for example, as a self-
employed worker or at odd jobs or while employed at less 
than half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

During the period in question, prior to July 28, 2006, VA 
treatment records also note that he worked only occasionally 
for his brother because "he becomes too anxious around 
people as a result of his PTSD."  See August 11, 2004 VA 
treatment record.  VA treatment records also show that he 
was involved in legal problems with a neighbor who he felt 
was playing music too loud.  See May 2004 VA treatment 
record and February 2004 statement from Dr. Inman to state 
court judge.

The February 2004 VA examination report did not explicitly 
address the impact of the Veteran's PTSD on his 
employability.  There is no opinion specifically regarding 
the Veteran's ability to secure and follow a substantially 
gainful occupation during the period of time prior to July 
28, 2006.  Accordingly, the Board finds that VA must afford 
the appellant a VA retrospective medical opinion addressing 
the severity of his PTSD and whether, as a result of PTSD, 
the Veteran was incapable of securing and following a 
substantially gainful occupation at any time during the 
period beginning December 15, 2003 and prior to July 28, 
2006.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also 
Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the 
duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a 
lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's claims file to be forwarded to a 
psychiatrist for review and an advisory 
medical opinion as to the severity of the 
Veteran's PTSD prior to July 28, 2006, 
including whether he was unemployable as a 
result of the PTSD.  In particular, the 
examiner should consider (1) the findings 
of the February 2004 VA examination report 
(GAF 49); (2) the VA treatment records 
developed prior to July 28, 2006, (3) the 
Veteran's 2005 Social Security 
Administration (SSA) statement and (4) the 
statements from the Veteran regarding his 
work for his brother.  All opinions are to 
be accompanied by a clear explanation of 
rationale, with reference to supporting 
evidence in the record (as indicated).  

2.  Thereafter, the RO should readjudicate 
the Veteran's claims on appeal, to include 
consideration of TDIU on an extraschedular 
basis, if warranted.  If either claim 
remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

